986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Elmer J. CRAFT, Jr., Defendant-Appellant.
No. 92-6579.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 18, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR-89-118-R, CA-91-827-R)
Elmer J. Craft, Jr., Appellant Pro Se.
Jean Barrett Hudson, Office of the United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Elmer J. Craft appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Craft, Nos.  CR-89-118-R, CA-91-827-R (W.D. Va.  May 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We affirm the denial of relief on Craft's claim alleging parole board error on the ground that the district court was without jurisdiction to entertain the claim, as the § 2255 motion was not brought in the jurisdiction of Craft's confinement.   United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989) (attacks on the execution of the sentence must be brought in the jurisdiction of confinement)